UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1020



In re:   EDWARD DANE JEFFUS,

                Petitioner.




    On Petition for Writ of Mandamus.        (6:92-cr-00184-NCT-2)


Submitted:   February 9, 2015                  Decided:   March 4, 2015


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward Dane Jeffus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Edward Dane Jeffus petitions for a writ of mandamus in

which he seeks review of the district court’s denial of the

motion          to    suppress          that         he     filed        during     his     criminal

proceedings.               He    also       seeks    an     order       directing    the    district

court to rule on the merits of his motion for release on bail.

We conclude that Jeffus is not entitled to mandamus relief.

                 Mandamus relief is a drastic remedy and should be used

only       in   extraordinary           circumstances.                  Kerr   v.   United      States

Dist.       Court,         426       U.S.     394,        402    (1976);       United     States      v.

Moussaoui,           333    F.3d       509,    516-17           (4th    Cir.   2003).       Further,

mandamus         relief         is   available        only       when    the   petitioner       has    a

clear right to the relief sought.                               In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                                  Mandamus may not be

used as a substitute for appeal.                                In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

                 The relief sought by Jeffus is not available by way of

mandamus. *          Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                            We

dispense         with       oral       argument           because       the    facts      and   legal


       *
       To the extent Jeffus argues that the district court has
unduly delayed acting on his motion for bail, we deny the
petition as moot. The district court’s docket reveals that the
renewed motion was denied on January 15, 2015.



                                                      2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                         PETITION DENIED




                                   3